Citation Nr: 1424918	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney
INTRODUCTION

The Veteran served on active military duty from February 1963 to February 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in pertinent part denying service connection for bilateral hearing loss, tinnitus, and a low back disorder. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing conducted at the RO in September 2010.  In a September 2011 decision, the Board granted service connection for bilateral hearing loss and remanded the issues of entitlement to service connection for tinnitus and a low back disorder.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2011 remand instructions, the Veteran was scheduled for VA examinations, but failed to report for those examinations.  According to a December 2011 VA Form 21-0820, the notice of the examinations was sent to the address of record.  However, documents contained in the record reveal that the Veteran had a new address.  In addition, in correspondence from the Veteran, he indicated that he did not remember the VA appointment being set, so he did not miss any examination on purpose.  In light of the foregoing the Veteran should be rescheduled for his VA examinations in accordance with the remand instructions on the last Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an audiology examination to address the nature and etiology of any current tinnitus.  The examination must be conducted by an examiner other than the one who conducted the VA hearing loss examination in July 2008.  The examination should be informed by current audiology findings, lay statements, and medical evidence of record.  The record must be made available to the examiner and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim.  The examiner should address the following:

a.  The examiner is advised that the current examination to address tinnitus and its etiology as potentially related to service is required based on the conclusions of the prior, July 2008 VA examiner drawing conclusions based on inaccurate factual premises and based on assumptions not supported by the evidence of record.  This included that examiner assuming that the Veteran was not exposed to significant noise while working on and in the vicinity of a flight line without hearing protection, and assuming that the Veteran had significant noise exposure in his post-service career despite no concrete evidence in support and testimonial evidence against such exposure. 

b.  The examiner should note that the Veteran's statements of medical history may be accepted to support a medical opinion even in the absence of corroborating documentary evidence, where the Veteran is judged to be credible in his assertions and where he is competent to make the assertions.  (For example, the Veteran is competent to address a history of symptoms of disability and to address treatments received and past statements by physicians, but may not be competent to address the precise nature and/or sequelae of any injury or disability.) 

c.  The examiner should thus address the Veteran's contentions and their credibility or lack of credibility (if so indicated).  In so doing, the examiner should address clinical evidence and other evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

d.  The examiner should specifically note that audiology testing conducted upon enlistment examination, in service, and upon separation examination are presumed to have been conducted in ASA units.  The examiner should note that upon conversion to ISO (ANSI) units, those test results were as follows:

February 1963 enlistment examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
10
5
10
60
50



October 1964: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
40
LEFT
25
20
30
75
75

September 1965:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
60
40
LEFT
10
0
0
15
35

September 1966 separation examination:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
0
25
LEFT
25
5
35
35
35

The examiner should also note that left and right ear results were likely reversed in the recordation of September 1965 testing (based on consistence with other findings in service only once the left and right ear findings are reversed).  Further, the examiner should note the findings upon a pre-employment hearing evaluation in February 1967, only nine days following the Veteran's separation from service. 

e.  The examiner should additionally note that the examination is only to address the etiology of claimed tinnitus, not hearing loss.  (The hearing loss issue is already resolved by the Board.)  However, the examiner should also note the Veteran's statements concerning his hearing loss including in September 2010 testimony as well as upon July 2008 VA hearing loss examination, to the extent this may inform a determination as to the Veteran's tinnitus. 

f.  The examiner should answer the following: for any current tinnitus, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the tinnitus, though it first manifested years post service, is causally related to service, including due to hearing loss incurred in service, OR, in the alternative, is any such relationship between service and current tinnitus unlikely (i.e., less than a 50-50 probability)?  In so doing, the examiner should note and comment on, to the extent relevant, the asymmetry of the Veteran's hearing loss in service and immediately post service (though moderated now) and the single-ear and thus asymmetric tinnitus complained of by the Veteran.

g.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his or her conclusions about the credibility of the statements, and the reasons for those conclusions.  

h.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

i.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  

2.  Thereafter, afford the Veteran a VA examination to address the nature and etiology of his claimed back disorder.  The examination should be conducted by a physician with appropriate expertise to address disabilities of the spine, and must be conducted by an examiner other than the one who conducted the July 2008 VA back examination for compensation purposes.  The record must be made available to the examiner and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim.  The examiner should address the following:

a.  The examiner is advised that the current examination to address a back disorder and its etiology as potentially related to service is required based on the prior, July 2008 VA back examiner's conclusion that he could not provide an opinion addressing the likelihood of a service etiology of a current back disorder without resorting to speculation.  Because the prior examiner did not provide a sufficient explanation why an opinion could not be given, a further examination is required in an attempt to obtain such an opinion. 

b.  The examiner must review the Veteran's narrative history of pertinent injuries in service and of any persistence of disability from service.  The examiner should also review.  The examiner should in particular note the nature and extent of injury in service based on both documentary evidence and the Veteran's assertions, as well as his history of post-service injuries including as documented in post-served treatment and evaluation records. 

c.  The examiner should note that the Veteran's statements of medical history may be accepted to support a medical opinion even in the absence of corroborating documentary evidence, where the Veteran is judged to be credible in his assertions and where he is competent to make the assertions.  (For example, the Veteran is competent to address a history of symptoms of disability and to address treatments received and past statements by physicians, but may not be competent to address the precise nature and/or sequelae of any injury or disability.) 

d. The examiner should thus address the Veteran's contentions and their credibility or lack of credibility (if so indicated).  In so doing, the examiners should address clinical evidence and other evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

e.  For each disorder of the back identified, a separate opinion must be provided by the examiner as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current disorder was incurred in service or is otherwise causally related to service; OR, alternatively, whether such in-service incurrence or causation is unlikely (i.e., less than a 50-50 probability). 

f.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his or her conclusions about the credibility of the statements, and the reasons for those conclusions. 

g.  Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

h.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the record and the discussion of pertinent evidence.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Thereafter, readjudicate the remanded claims de novo.  If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



